DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claim(s) 1-26 in the reply filed on 07/08/2022 is acknowledged.
The traversal is on the ground that it is unclear what genus the Office is referring to or how the described Species A and B represent distinct species within said genus (Remarks, page 1).
This is found persuasive.
The election of species requirement mailed 06/23/2022 is withdrawn.
The restriction requirement mailed 06/23/2022 is still deemed proper and is therefore made FINAL. Claim(s) 27-33 are withdrawn from further consideration 	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 13-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation “one or more motors” in line(s) 12 and 19.  One cannot ascertain whether the same or different motors are associated with the filament handling and/or the substrate handling system. Claims must particularly point out and distinctly define the metes and bounds of the subject matter. A claim is indefinite if the scope of the claim is not clear to a hypothetical person possessing the ordinary level of skill in the pertinent art. Claim(s) 14-26 which depend from claim(s) 13 are similarly rejected.
Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 and 12-26 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 2016/0303347).
Regarding claims 1-2, 7-8, 10, and 12, Porter discloses a manufacturing system 100 provided for producing a variable stiffness elongate tubular member 20 (i.e., catheter) (Figs 2-3, [0042]). The manufacturing assembly 100 includes a plurality of actuators 30 (first and second filament ports) configured to feed a plurality of suitable polymeric materials 40 into (inlet die; substrate inlet port) a thermally controlled mixer 50 (Figs 2-3, [0042]). The mixer 50 preferably includes a heating chamber 52 (one or more heating elements), wherein the plurality of materials 40 are heated to form a blended compound material 48 for delivery through an extruder comprising thermoplastic extrusion nozzle 55 (outlet die; substrate outlet port) onto a catheter formation mandrel 60 (Figs 2-3, [0042]). The mixer 50 is mounted on a housing 70 (heating block) that is slidable coupled to an elongated carrier 80; the carrier 80 allows translation or linear advancement of the housing 70 along a longitudinal axis 82 of the carrier 80 (Figs 2-3, [0042]).Porter discloses an inner liner 210 (first guide sheath) disposed on the catheter formation mandrel 60, as an inner layer of the tubular member 20 ([0054]). Figs 2-3 show the inner liner 210 defining a lumen in fluid communication with the interior volume. Figs 2-3 show that the inner liner 210 extends between the filament handling system and the interior volume of housing 70 and wherein a distal portion or distal end of the inner liner 210 is proximate to or adjacent to the interior volume. Porter discloses a subassembly 300 (support element), slidably coupled to the carrier 80 and distally located from the housing 70 ([0053]).
Although Porter does not specify wherein the heating block defines at least partially defines a first filament port in fluid communication with the interior volume, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to place the actuators within the housing taught by Porter, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).
Regarding claim 4, as applied to claim 1, a claim is only limited by positively recited elements. MPEP 2115. Regarding the limitation(s) “wherein the support element has a higher Shore durometer than the first guide sheath,” the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.
Regarding claims 5-6, as applied to claim 2, although Porter does not specify wherein a distal end of the support element and a distal end of the first guide sheath engage a first shoulder defined by the first filament port nor wherein a distal end of the support element engages a first shoulder defined by the first filament port and the a distal end of the first guide sheath engages a second shoulder defined by the first filament port distal to the first shoulder, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination such that housing taught by Porter has the instantly claimed shape, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B).
Regarding claim 9, as applied to claim 8, although Porter does not specify wherein one or both of the inlet die and the outlet die comprises an interior shoulder, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination such that housing taught by Porter has the instantly claimed shape, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B).
Regarding claims 13, 24-26, Porter discloses a manufacturing system 100 provided for producing a variable stiffness elongate tubular member 20 (i.e., catheter) (Figs 2-3, [0042]). The manufacturing assembly 100 includes a plurality of actuators 30 (first and second filament ports) configured to feed a plurality of suitable polymeric materials 40 into (substrate inlet port) a thermally controlled mixer 50 (Figs 2-3, [0042]). The mixer 50 preferably includes a heating chamber 52 (heating element), wherein the plurality of materials 40 are heated to form a blended compound material 48 for delivery through an extruder comprising thermoplastic extrusion nozzle 55 (substrate outlet port) onto a catheter formation mandrel 60 (Figs 2-3, [0042]). The plurality of materials 40 may include polymeric filaments 41, 43 and 45 that are held in a plurality of cartridges 42, 44 and 46, respectively (filament handling system; one or more motors) (Figs 2-3, [0043]). The mixer 50 is mounted on a housing 70 (heating cartridge) that is slidable coupled to an elongated carrier 80; the carrier 80 allows translation or linear advancement of the housing 70 along a longitudinal axis 82 of the carrier 80 (Figs 2-3, [0042]). The carrier 80 may be disposed substantially parallel to the catheter formation mandrel 60 (substrate handling system) (Figs 2-3, [0042]). The catheter formation mandrel 60 is preferably operatively coupled with a motor (one or more motors) or equivalent means controlled by the control unit 90 for rotating the mandrel 60 about and along a longitudinal axis of the mandrel 60 (head stock comprising a distal clamp is an inherent feature of mandrel 60) (Figs 2-3, [0048]). The control unit 90 (controller) is coupled to, and controls, the parts and features of the assembly 100 ([0050]). 
Although Porter does not specify wherein the heating cartridge defines a first filament port in fluid communication with the interior volume to receive the first filament and a second filament port in fluid communication with the interior volume nor a filament handling system comprising one or more motors to feed at least a first filament through the first filament port and a second filament through the second filament port into the interior volume, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to place the actuators within the housing taught by Porter, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).
Regarding claims 14-17, as applied to claim 13, Porter discloses an inner liner 210 (guide sheath) disposed on the catheter formation mandrel 60, as an inner layer of the tubular member 20 ([0054]). Figs 2-3 show that the inner liner 210 extends between the filament handling system and the interior volume of housing 70 and wherein a distal portion or distal end of the inner liner 210 is proximate to or adjacent to the interior volume. Porter discloses a subassembly 300 (support element), slidably coupled to the carrier 80 and distally located from the housing 70 ([0053]).
Regarding claims 18-19, as applied to claim 13, a claim is only limited by positively recited elements. MPEP 2115. Regarding the limitation(s) “wherein the first filament has a Shore durometer less than or equal to 90 A, 80 A, 70 A, 80 D, 72 D, 70 D, 60 D, 50 D, 40 D, or 35 D” and “wherein the first filament has a Shore durometer 10 D, 20 D, 30 D, 35 D, or 40 D less than a Shore durometer of the second filament,” the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.
Regarding claims 20-23, as applied to claim 13, although Porter does not specify wherein the heating cartridge comprises an inlet die, a heating block, and an outlet die; wherein heating block defines the first filament port and the second filament; a concentricity guide defining a channel spaced longitudinally from the heating cartridge positioned to engage the catheter jacket; wherein the concentricity guide comprises an adjustable member to laterally position the catheter jacket relative to the channel of the concentricity guide; nor wherein the substrate outlet port of the heating cartridge defines an interior shoulder, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination such that housing taught by Porter has the instantly claimed shape , since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B).
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 2016/0303347), as applied to claim 1, Limem (US 2019/0375149).
Regarding claim 11, as applied to claim 1, Porter does not disclose wherein a second guide sheath is coupled to a heat sink, the heat sink is coupled to a heat break, and the heat break at least partially extends into the second filament port and is coupled to the heating block.
However, in the same field of endeavor, 3D printing, Limen discloses an apparatus further comprises a feeding mechanism to drive the filament into the melt tube so it passes through the heat sink, transition zone and heat block (abstract).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the apparatus taught by Porter to include the heat sink, transition zone, and heating block taught by Limen since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M. Nelson whose telephone number is (571) 272-8174.  The examiner can normally be reached on Monday thru Friday from 9:00 a.m. to 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743